                                         Case 4:20-cv-05640-YGR Document 104 Filed 09/29/20 Page 1 of 2




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     EPIC GAMES, INC.,                                       Case No. 4:20-cv-05640-YGR
                                   5                  Plaintiff,                                 ORDER RELATING TO CASE
                                                                                                 MANAGEMENT ISSUES
                                   6            vs.

                                   7     APPLE INC.,
                                                                                                 Re: Dkt. No. 91
                                   8                  Defendant.

                                   9     ___________________________________

                                  10     AND RELATED COUNTERCLAIMS

                                  11

                                  12          On September 28, 2020, the Court conducted a hearing on the pending motion for
Northern District of California
 United States District Court




                                  13   preliminary injunction. During the hearing the Court discussed issues related to those identified in

                                  14   the parties’ Joint Statement on case management issues, including scheduling. (Dkt. No. 91.)

                                  15          To expedite resolution of the pending dispute, and as ordered at the hearing, the Court

                                  16   memorialized and issues the following orders:

                                  17                   1.          By Thursday, October 1, 2020, the parties shall file jointly a proposed

                                  18          Protective Order. Unless otherwise agreed, the parties shall use the form order of the

                                  19          Northern District of California, but they shall amend the provision related to discovery

                                  20          disputes to be consistent with this Court’s standing order.

                                  21                   2.          The last day to meet and confer regarding initial disclosures is October 5,

                                  22          2020.

                                  23                   3.          The parties shall complete initial disclosures of state objections by October

                                  24          12, 2020.

                                  25                   4.          There shall be no amendments to pleadings without good cause and only

                                  26          upon motion to the Court in accordance with Rule 16.

                                  27                   5.          Epic Games’ failure to provide document in the related Pepper and

                                  28          Cameron actions could have an impact on the expeditious resolution of this action. As
                                         Case 4:20-cv-05640-YGR Document 104 Filed 09/29/20 Page 2 of 2




                                   1         discussed at the hearing, Epic shall complete this production by October 7, 2020.

                                   2                6.      The Court scheduled a case management conference for Monday, October

                                   3         19, 2020 at 1:30 PM PDT. The Court revises the time of this conference to be held on the

                                   4         same day but at 9:30 AM PDT. The Court also intends to schedule a conference in the

                                   5         related Pepper and Cameron actions to ensure all cases are proceeding and to discuss any

                                   6         potential overlap.

                                   7         IT IS SO ORDERED.

                                   8

                                   9   Dated: September 29, 2020
                                                                                             YVONNE GONZALEZ ROGERS
                                  10                                                        UNITED STATES DISTRICT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
